On the original appeal in this matter (Matter of Hiken [Levine], 40 A D 2d 926), we reversed the decision of the Unemployment Insurance Appeal Board, and remitted the matter to the board for the purpose of awarding benefits to claimant. After reargument, we adhere to our original decision. Miss Hiken was offered resignation with a cost-of-living increase in her retirement annuity of 4.5% if she retired any time before May 31,1971. The Referee found in reference to Miss Hiken’s retirement that “ The federal government was trying to effect economies, and to induce retirement and several employees such as claimant were offered a 4-%% increase in their annuity provided they were off the rolls by May 31, 1971. Early in May claimant discussed her situation with the personnel department of the branch for which she worked and she Was advised to apply for discontinued service retirement without delay in order to avail herself of the annuity increase.” Under the circumstances of claimant’s separation from service, we find that her retirement was under compulsion and an involuntary separation for good cause. Our statement in Matter of Sier (Levine) (42 A D 2d 207) applies equally to this appeal, to wit: “ The regulations provide that an employee losing his position by a reduction in force or abolishment of his position would be subject to an involuntary separation. It, therefore, seems proper that an employee who co-operates with the objective of reducing the number of employees by resignation, should be entitled to the same benefits as those who lost the position by a reduction in force, or by abolishment of their position.” Decision reversed, without costs, and matter remitted to the board for further proceedings not inconsistent herewith. Staley, Jr., J. P,, Greenblott, Sweeney, Kane and Reynolds, JJ., concur.